Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 9-15, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennete (US 20110127930 A1), in view of Ducharme et al. (US 20070258240 A1).
Regarding independent claim 1, Bennette discloses a light fixture (FIG. 1, 100) configured to produce a light output, the light fixture comprising: 
a light source (FIG. 1: 110A-G) configured to generate a waveband of light (¶ 36); 
driven at their corresponding values); and 
a controller (FIG. 1: 105) including a non-transitory computer readable medium (FIG. 1: 140 and ¶ 23) and processing unit (FIG. 1: 135), the controller including computer executable instructions stored in the computer readable medium for controlling the light fixture (¶¶ 23 and 31) to: 
determine an output spectrum of the light fixture based on a spectral power distribution of the waveband of light (¶¶ 20, 30, and 60), 
generate an output display that represents the output spectrum of the light fixture and an input mechanism configured to manipulate the light output (¶¶ 27-28, FIG. 6, and ¶¶ 59-60), 
manipulate the light output based on the input mechanism (¶¶ 28 and 59-60), and 
update the output display to show changes to the light output (¶ 51 and 59: “Input signals from the keyboard and the mouse are received, processed, and translated into a visual result or action in the interface”).  
Bennette does not disclose displaying the “combined output spectrum illustrating multiple spectrums of the light output … combined into a single output”.
However, Ducharme discloses an LED lighting system in FIGs. 3 and 6 wherein an embodiment of a computer interface enabling a user to design a lighting fixture capable of producing a desired spectrum. Furthermore, FIGs. 13-21b disclose various graphs showing the relative power of different LED light sources at different wavelengths. FIGs. 22 and 23 disclose the black body locus of the output of LEDs. It would have been obvious before the effective filing date of the claimed invention to change the display of the computer interface of Bennette by further disclosing a graph that represents the various spectrums of the individual lights shown in FIG. 6 of Bennette, based on the teachings of Ducharme in FIGs. 6, 13-23. One of ordinary skill in the art would have been motivated to modify Bennette based on the teachings of Ducharme in order adjust the light output of a lighting fixture according to the desires of a user.

    PNG
    media_image1.png
    735
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    546
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    384
    500
    media_image3.png
    Greyscale

Regarding claim 2, Bennette discloses the light fixture of claim 1, wherein the light source includes a light emitting diode (¶ 20).  
Regarding claim 3, Bennette discloses the light fixture of claim 1, further comprising: 
a plurality of light sources (FIG. 1: 110A-G), 
wherein the plurality of light sources is configured to generate different wavebands of light (¶ 22).  
Regarding claim 4, Bennette discloses the light fixture of claim 1, wherein: 
the output display includes operational parameters of the light fixture (¶ 60 and FIG. 6); and 
the input mechanism is configured to manipulate the operational parameters of the light fixture (FIG. 6: changing values 515-545).  
Regarding claim 5, Bennette discloses the light fixture of claim 4, wherein: 
the input mechanism is one selected from the group consisting of: 
a light fixture selection input mechanism, a waveband control input mechanism, and a waveband select input mechanism (FIG. 6 and ¶ 59-60).  
Regarding claim 6, Bennette discloses the light fixture of claim 5, wherein: 
the waveband select input mechanism enables a user to select the waveband of light or a plurality of wavebands of light (FIG. 6 and ¶ 59).
Regarding claim 7, Bennette discloses the light fixture of claim 6, wherein: 
the operational parameters in the output display are updated based on the selected waveband of light (¶¶ 59-60).
Regarding independent claim 9, Bennette discloses a system for displaying and controlling characteristics of a light fixture (FIG. 1, 100) that includes narrow band emitters (see FIG. 6), the system comprising: 
the light fixture configured to produce a light output (see claim 13, for example), the light fixture including: 
a light source (FIG. 1: 110A-G) configured to generate a waveband of light (¶ 36), and a driver circuit configured to drive the light source (¶ 20: light sources in the luminaire are driven at their corresponding values); and 
a controller (FIG. 1: 105) including a non-transitory computer readable medium (FIG. 1: 140 and ¶ 23) and processing unit (FIG. 1: 135), the controller including computer executable instructions stored in the computer readable medium for controlling the system (¶¶ 23 and 31) to: 
determine an output spectrum of the light fixture based on a spectral power distribution of the waveband of light (¶¶ 20, 30, and 60), 
generate an output display that represents the output spectrum of the light fixture and an input mechanism configured to manipulate the light output (¶¶ 27-28, FIG. 6, and ¶¶ 59-60), 
manipulate the light output based on the input mechanism (¶¶ 28 and 59-60), and 
update the output display to show changes to the light output (¶ 51 and 59: “Input signals from the keyboard and the mouse are received, processed, and translated into a visual result or action in the interface”).  
Bennette does not disclose displaying the “combined output spectrum illustrating multiple spectrums of the light output … combined into a single output”.
However, Ducharme discloses an LED lighting system in FIGs. 3 and 6 wherein an embodiment of a computer interface enabling a user to design a lighting fixture capable of producing a desired spectrum. Furthermore, FIGs. 13-21b disclose various graphs showing the relative power of different LED light sources at different wavelengths. FIGs. 22 and 23 disclose the black body locus of the output of LEDs. It would have been obvious before the effective filing date of the claimed invention to change the display of the computer interface of Bennette by further disclosing a graph that represents the various spectrums of the individual lights shown in FIG. 6 of Bennette, based on the teachings of Ducharme in FIGs. 6, 13-23. One of ordinary skill in the art would have been motivated to modify Bennette based on the teachings of Ducharme in order adjust the light output of a lighting fixture according to the desires of a user.
Regarding claim 10, Bennette discloses the system of claim 9, wherein the light source includes a light emitting diode (¶ 20).
Regarding claim 11, Bennette discloses the system of claim 9, further comprising: 
a plurality of light sources (FIG. 1: 110A-G), 
wherein the plurality of light sources is configured to generate different wavebands of light (¶ 22).  
Regarding claim 12, Bennette discloses the system of claim 9, wherein: 
the output display includes operational parameters of the light fixture (¶ 60 and FIG. 6); and 
the input mechanism is configured to manipulate the operational parameters of the light fixture (FIG. 6: changing values 515-545).  
Regarding claim 13, Bennette discloses the system of claim 12, wherein: 
the input mechanism is one selected from the group consisting of: 
a light fixture selection input mechanism, a waveband control input mechanism, and a waveband select input mechanism (FIG. 6 and ¶ 59-60).  
Regarding claim 14, Bennette discloses the system of claim 13, wherein: 
the waveband select input mechanism enables a user to select the waveband of light or a plurality of wavebands of light (FIG. 6 and ¶ 59).  
Regarding claim 15, Bennette discloses the system of claim 14, wherein: 
the operational parameters in the output display are updated based on the selected waveband of light (¶¶ 59-60).  
Regarding independent claim 19, Bennette discloses a non-transitory computer readable medium (FIG. 1: 140 and ¶ 23) having stored thereon a program for displaying and controlling characteristics (see ¶ 24) of a light fixture (FIG. 1, 100) that includes narrow band emitters (see FIG. 6), the program being executable by a controller (FIG. 1: 105) such that the controller is configured to: 
determine an output spectrum of the light fixture based on a spectral power distribution of a waveband of light (¶¶ 20, 30, and 60); 
generate an output display that includes the output spectrum of the light fixture and an input mechanism configured to manipulate a light output of the fixture (¶¶ 27-28, FIG. 6, and ¶¶ 59-60); 
manipulate the light output based on the input mechanism (¶¶ 28 and 59-60); and 
update the output display to show changes to the light output (¶ 51 and 59: “Input signals from the keyboard and the mouse are received, processed, and translated into a visual result or action in the interface”).
Bennette does not disclose displaying the “combined output spectrum illustrating multiple spectrums of the light output … combined into a single output”.
However, Ducharme discloses an LED lighting system in FIGs. 3 and 6 wherein an embodiment of a computer interface enabling a user to design a lighting fixture capable of producing a desired spectrum. Furthermore, FIGs. 13-21b disclose various graphs showing the relative power of different LED light sources at different wavelengths. FIGs. 22 and 23 disclose the black body locus of the output of LEDs. It would have been obvious before the effective filing date of the claimed invention to change the display of the computer interface of Bennette by further disclosing a graph that represents the various spectrums of the individual lights shown in FIG. 6 of Bennette, based on the teachings of Ducharme in FIGs. 6, 13-23. One of ordinary skill in the art would have been motivated to modify Bennette based on the teachings of Ducharme in order adjust the light output of a lighting fixture according to the desires of a user.
Claim(s) 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over combination of Bennette and Ducharme, and further in view of Hole (US 20160259540 A1).
Regarding claim 17, combination of Bennette and Ducharme discloses the system of claim 9, but does not explicitly disclose a plurality of light fixtures, i.e., “a second light fixture configured to produce a second light output, the second light fixture including: 
a second light source configured to generate a second waveband of light, and a second driver circuit configured to drive the second light source.”
However, Hole discloses a lighting system (FIG. 7) wherein a plurality of lighting fixtures (740-1 and 740-2) are connected to the preview controller (see FIG. 7).
It would have been obvious before the effective filing date of the claimed invention to modify the system of Bennette by using multiple light fixtures, i.e. replicating the light fixture 100, as taught by Hole.
Therefore, one of ordinary skill in the art would have bene motivated to make this modification in order to provide lighting for a large area.
Regarding claim 18, combination of Bennette and Ducharme discloses the system of claim 17, but does not explicitly disclose a plurality of light fixtures, i.e., “wherein the controller is further configured to: 
determine a second output spectrum of the second light fixture based on a second spectral power distribution of the second waveband of light, 
generate the output display that includes the second output spectrum of the second light fixture and the input mechanism configured to manipulate the second light output, 
manipulate second the light output based on the input mechanism, and 
update the output display to show changes to the second light output.”
However, Hole discloses a lighting system (FIG. 7) wherein a plurality of lighting fixtures (740-1 and 740-2) are connected to the preview controller (see FIG. 7).
It would have been obvious before the effective filing date of the claimed invention to modify the system of Bennette by using multiple light fixtures, i.e. replicating the light fixture 100, as taught by Hole.
Therefore, one of ordinary skill in the art would have bene motivated to make this modification in order to provide lighting for a large area.
Claim(s) 8, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over combination of Bennette and Ducharme, and further in view of Bongartz et al. (US 20190259108 A1; hereinafter, “Bongartz”).
Regarding claim 8, combination of Bennette and Ducharme discloses the light fixture of claim 7, but does not disclose, “wherein: the operational parameters include a delivered flux density per a time period; and the delivered flux density per the time period is calculated by integrating delivered flux density over the time period.”
However, Bongartz discloses a controlled agricultural system and method (see ¶ 1240) wherein, “Additional sensors and actuators may be used to monitor and adjust (within meaningful ranges/boundaries) other correlations, e.g. between temperature settings and the Daily Light Integral (DLI) or the Red/Far-Red Photon Flux Ratio”. In other words, Bongartz discloses measuring and adjusting the DLI, or as the claim phrases, “the delivered flux density per a time period”.
It would have been obvious before the effective filing date of the claimed invention to modify the lighting system of Bennette by further measuring and adjusting the DLI, i.e., the delivered flux density over a period of time, e.g., a day, as taught by Bongartz. 
Therefore, one of ordinary skill would have been motivated to make this modification because “[M]any important plant growth responses, such as biomass accumulation, stem diameter, branching, root growth and flower number are closely correlated to DLI.  DLI can be a tool for managing the light environment to optimize plant growth.” (see ¶ 1289 of Bongartz).
Regarding claim 16, combination of Bennette and Ducharme discloses the system of claim 15, but does not disclose, “wherein: the operational parameters include a delivered flux density per a time period; and the delivered flux density per the time period is calculated by integrating delivered flux density over the time period.”
However, Bongartz discloses a controlled agricultural system and method (see ¶ 1240) wherein, “Additional sensors and actuators may be used to monitor and adjust (within meaningful ranges/boundaries) other correlations, e.g. between temperature settings and the Daily Light Integral (DLI) or the Red/Far-Red Photon Flux Ratio”. In other words, Bongartz discloses measuring and adjusting the DLI, or as the claim phrases, “the delivered flux density per a time period”.
It would have been obvious before the effective filing date of the claimed invention to modify the system of Bennette by further measuring and adjusting the DLI, i.e., the delivered flux density over a period of time, e.g., a day, as taught by Bongartz. 
Therefore, one of ordinary skill would have been motivated to make this modification because “[M]any important plant growth responses, such as biomass accumulation, stem diameter, branching, root growth and flower number are closely correlated to DLI.  DLI can be a tool for managing the light environment to optimize plant growth.” (see ¶ 1289 of Bongartz).
Regarding claim 20, combination of Bennette and Ducharme discloses the non-transitory computer readable medium of claim 19, but does not disclose, “wherein: the output display includes operational parameters of the light fixture; the operational parameters include a delivered flux density per a time period; and the delivered flux density per the time period is calculated by integrating delivered flux density over the time period.”
However, Bongartz discloses a controlled agricultural system and method (see ¶ 1240) wherein, “Additional sensors and actuators may be used to monitor and adjust (within meaningful ranges/boundaries) other correlations, e.g. between temperature settings and the Daily Light Integral (DLI) or the Red/Far-Red Photon Flux Ratio”. In other words, Bongartz discloses measuring and adjusting the DLI, or as the claim phrases, “the delivered flux density per a time period”.
It would have been obvious before the effective filing date of the claimed invention to modify the controller of Bennette by further measuring and adjusting the DLI, i.e., the delivered flux density over a period of time, e.g., a day, as taught by Bongartz. 
Therefore, one of ordinary skill would have been motivated to make this modification because “[M]any important plant growth responses, such as biomass accumulation, stem diameter, branching, root growth and flower number are closely correlated to DLI.  DLI can be a tool for managing the light environment to optimize plant growth.” (see ¶ 1289 of Bongartz).
Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered. In view of Applicant’s new amendments, new grounds of rejection are presented.
Applicant argues on page 6-10 of Remarks that the primary reference of Bennette does not disclose the combined output spectrum of the fixture as recited in the newly amended independent claims 1, 9, and 19.
Examiner agrees that Bennette alone does not disclose the newly claimed limitation of displaying the combined output spectrum of the lighting fixture. However, the new prior art of Ducharme discloses an LED lighting system in FIGs. 3 and 6 wherein an embodiment of a computer interface enabling a user to design a lighting fixture capable of producing a desired spectrum. Furthermore, FIGs. 13-21b disclose various graphs showing the relative power of different LED light sources at different wavelengths. FIGs. 22 and 23 disclose the black body locus of the output of LEDs. It would have been obvious before the effective filing date of the claimed invention to change the display of the computer interface of Bennette by further disclosing a graph that represents the various spectrums of the individual lights shown in FIG. 6 of Bennette, based on the teachings of Ducharme in FIGs. 6, 13-23. One of ordinary skill in the art would have been motivated to modify Bennette based on the teachings of Ducharme in order adjust the light output of a lighting fixture according to the desires of a user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844